     Case 3:20-cv-00251-MMD-CLB Document 10 Filed 10/14/20 Page 1 of 4


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     HEATH VINCENT FULKERSON,                           Case No. 3:20-cv-00251-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8

9     CALPERS, et al.,

10                               Defendants.

11

12   I.     SUMMARY

13          Pro se Plaintiff Heath Vincent Fulkerson sued Defendants calPERS, California

14   Correctional Peace Officers Association, and California Government Operations Agency

15   in an apparent attempt to collect on his late father’s retirement and life insurance benefits.

16   (ECF No. 4-1.) Before the Court is a Report and Recommendation (“R&R”) of United

17   States Magistrate Carla L. Baldwin (ECF No. 5), recommending the Court grant Plaintiff’s

18   application to proceed in forma pauperis (ECF No. 1) (“IFP Application”),1 along with his

19   motion to submit an amended complaint (ECF No. 4), but dismiss his amended complaint

20   (ECF No. 4-1) (“FAC”) without prejudice for improper venue. Also before the Court are two

21   motions subsequently filed by Plaintiff. (ECF Nos. 7, 9.) The Court construes the earlier-

22   filed motion (ECF No. 7) as an objection to Judge Baldwin’s R&R (“Objection”). Because

23   the Court agrees with Judge Baldwin that venue is improper in this district, and otherwise

24   agrees with her recommendations in the R&R—and as further explained below—the Court

25

26

27          1The  Court agrees with Judge Baldwin that Plaintiff does not appear able to pay the
28   filing fee (ECF No. 5 at 2), and will therefore accept her recommendation to grant his IFP
     Application (ECF No. 1).
     Case 3:20-cv-00251-MMD-CLB Document 10 Filed 10/14/20 Page 2 of 4


1    will accept and adopt the R&R in full, deny Plaintiff’s subsequently-filed motions, and

2    dismiss this case.

3    II.    BACKGROUND

4           Plaintiff alleges his father died on September 24, 2019. (ECF No. 4-1 at 2.) Plaintiff

5    also alleges he properly followed the procedures to report his father’s death, but has never

6    received any survivor benefits or insurance payments from Defendants. (Id. at 2.)

7    Defendants are all incorporated in, and have their principal places of business in,

8    California. (Id. at 1.) According to Plaintiff’s initial complaint, which lists the same three

9    Defendants as his FAC, all three Defendants are located in Sacramento, California. (ECF

10   No. 1-1 at 2.)

11   III.   LEGAL STANDARD

12          This Court “may accept, reject, or modify, in whole or in part, the findings or

13   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

14   timely objects to a magistrate judge’s report and recommendation, then the Court is

15   required to “make a de novo determination of those portions of the [report and

16   recommendation] to which objection is made.” Id. The Court’s review is thus de novo

17   because Plaintiff filed his Objection. (ECF No. 7.)

18   IV.    DISCUSSION

19          The Court will accept and adopt the R&R in full and dismiss this case because the

20   Court agrees with Judge Baldwin that, accepting Plaintiff’s allegations in his FAC as true,

21   venue is improper in this district. (ECF No. 5 at 4.) As mentioned, while Plaintiff alleges he

22   resides in Nevada, all Defendants reside in Sacramento, California.2 (ECF No. 1-1 at 2.)

23          As to Plaintiff’s Objection, Plaintiff appears to have confused the concept of

24   diversity jurisdiction with that of venue. (ECF No. 7 at 1 (referring exclusively to diversity

25

26
            2This suggests that the Eastern District of California, Sacramento Division, is the
27   appropriate venue for this case. See Eastern District of California Local Rules, Rule
     120(d),                                   available                                      at
28   http://www.caed.uscourts.gov/caednew/assets/File/Local%20Rules%20Effective%202-1-
     2019(3).pdf.
                                                2
     Case 3:20-cv-00251-MMD-CLB Document 10 Filed 10/14/20 Page 3 of 4


1    jurisdiction and not addressing venue).) ‘“Venue’ refers to ‘the geographic specification of

2    the proper court or courts for the litigation of a civil action that is within the subject-matter

3    jurisdiction of the district courts in general.”’ Judge Virginia A. Phillips, Judge Karen L.

4    Stevenson, Chapter 4, Venue, Section A. General Considerations, Rutter Group Prac.

5    Guide Fed. Civ. Pro. Before Trial Ch. 4-A (Updated April 2020) (quoting 28 USC §

6    1390(a)). As Judge Baldwin noted, the Court may dismiss a case for improper venue.

7    (ECF No. 5 at 4 (citing 28 U.S.C. § 1406(a)). The Court chooses to do so here. Plaintiff’s

8    Objection is overruled.

9           Plaintiff’s other pending motion filed after Judge Baldwin entered the R&R (ECF

10   No. 9) requests submission of his motion filed that same day (ECF No. 9-1), which

11   requests the Court dismiss Defendant California Government Operations Agency and

12   “move forward to process service of complaint” on the remaining two Defendants (id.). The

13   Court denies this motion as moot because, as stated above, the Court is dismissing this

14   entire case for improper venue. See 28 U.S.C. § 1406(a).

15   V.     CONCLUSION

16          The Court notes that Plaintiff made several arguments not discussed above. The

17   Court has reviewed these arguments, and determines they do not warrant discussion as

18   they do not affect the outcome of the issues before the Court.

19          It is therefore ordered that the Report and Recommendation of U.S. Magistrate

20   Judge Carla L. Baldwin (ECF No. 5) is accepted and adopted in full.

21          It is further ordered that Plaintiff’s Objection to the R&R (ECF No. 7) is overruled.

22          It is further ordered that Plaintiff’s IFP Application (ECF No. 1) is granted.

23          It is further ordered that Plaintiff’s motion to submit an amended complaint (ECF

24   No. 4) is granted.

25          The Clerk of Court is directed to file Plaintiff’s amended complaint (ECF No. 4-1).

26          It is further ordered that Plaintiff’s amended complaint (ECF No. 4-1) is dismissed

27   in its entirety, without prejudice.

28          It is further ordered that Plaintiff’s request to submit a motion regarding service

                                                    3
     Case 3:20-cv-00251-MMD-CLB Document 10 Filed 10/14/20 Page 4 of 4


1    (ECF No. 9) is denied as moot.

2            The Clerk of Court is further directed to enter judgment accordingly and close this

3    case.

4            DATED THIS 14th Day of October 2020.

5

6

7                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  4
